internal_revenue_service number release date index number ------------------------------------------------------------ ---------------------- ---------------------------------------------------- ---------------------------------------------------- ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number -------------------- refer reply to cc ita plr-104930-07 date date re request_for_ruling under sec_168 re request_for_ruling under sec_168 taxpayer date ------------------------------------------------------------------------------ ---------------------- this letter responds to a letter dated date and supplemental dear ------------- correspondence submitted by taxpayer requesting a ruling under sec_168 of the internal_revenue_code facts income_tax purposes since date taxpayer has been engaged in the transmission of electric energy to utilities power marketing companies and other wholesalers of electricity in several states taxpayer is subject_to cost-of-service rate-of-return regulation by the federal energy regulatory commission ferc taxpayer is a limited_liability_company that is taxed as a partnership for federal taxpayer represents that the facts are as follows taxpayer’s members include several regulated public_utilities principally engaged in the purchase production distribution and sale of electric energy to residential commercial industrial and wholesale customers many of these members are subject_to regulation by ferc and by state regulators in addition to regulated public_utilities taxpayer’s members include many municipalities and municipal electric utilities these members are not subject_to federal or state income or franchise taxation tax-exempt members plr-104930-07 under the current operating_agreement the income profit gain loss and expense and all items contained therein are allocated to taxpayer’s members in accordance with their respective percentage interests in taxpayer subject_to any adjustment necessary to comply with the requirements of sec_704 and c for this purpose each member’s percentage interest is determined by dividing the number of units each member owns in taxpayer by the total number of such units then outstanding ownership percentage resulting in the pro_rata allocation of taxpayer’s taxable_income profits gains losses_and_expenses the allocable profits of taxpayer increase the tax_liabilities of the members subject_to federal or state income or franchise taxation taxable members for purposes of the regulatory treatment of taxes ferc treats taxpayer as an extension of its corporate owners taxpayer currently recovers its regulated tax expense through the rates set by ferc consequently ferc allows taxpayer to recover its members’ federal and state income and franchise tax expense attributable to taxpayer’s operations as a component of taxpayer’s cost of service charges to its customers under taxpayer’s current operating_agreement the portion of the rates charged by taxpayer to its customers attributable to the recovery_of the members’ federal and state income and franchise tax expense the tax expense recovery income is currently allocated pro_rata among all of the members whether taxable or tax-exempt based upon each member’s ownership percentage consequently the tax-exempt members are allocated a portion of the tax expense recovery income although the tax-exempt members are not being reimbursed for any actual tax expense incurred by such members taxpayer seeks to revise its current operating_agreement to allocate its tax expense recovery income only to those members that are subject_to federal and state income and franchise tax the allocation would be pro_rata among those members in proportion to each such member’s ownership percentage that is the allocation of tax expense recovery income will be made based upon the ratio of each taxable member’s ownership percentage over the sum of all taxable members’ ownership percentages if this change is implemented no portion of the tax expense recovery income would be allocated to the tax-exempt members however to the extent a tax-exempt member can demonstrate liability for taxes with respect to its allocated portion of taxpayer’s income such tax-exempt member will be allocated a corresponding amount of tax expense recovery income taxpayer would continue to allocate all other items of gross_income gain loss deduction and expense proportionately to each member whether taxable or tax-exempt in accordance with that member’s ownership percentage expense recovery income to conform to ferc’s policy statement on income_tax taxpayer represents that it will implement the special_allocation of its tax plr-104930-07 allowances issued date taxpayer further represents that the special_allocation of its tax expense recovery income is entirely consistent with the ferc policies underlying and will be in compliance with ferc’s policy statement on income_tax allowances taxpayer also represents that the special_allocation of its tax expense recovery income solely to those members that are actually subject_to federal and applicable state_income_tax with respect to their allocable portion of taxpayer’s taxable_income in proportion to each such member’s ownership percentage has substantial economic_effect for purposes of sec_704 ruling requested if the allocations of taxpayer’s other items of income gain loss deduction and credit constitute qualified allocations for purposes of sec_168 and if the special_allocation of tax expense recovery income as described below has substantial economic_effect for purposes of sec_704 taxpayer requests a ruling that the special_allocation of tax expense recovery income solely to its taxable members in proportion to each such taxable member’s ownership percentage calculated solely with respect to the aggregate units held by all such taxable members will be treated as constituting a qualified_allocation for purposes of sec_168 and no depreciable_property that is subject_to sec_168 and owned by taxpayer will be treated as tax- exempt use property for purposes of sec_168 law and analysis placed_in_service after generally is determined under sec_168 this section prescribes two methods_of_accounting for determining depreciation allowances one method is the general depreciation system in sec_168 and the other method is the alternative_depreciation_system in sec_168 a for tax-exempt_use_property is determined under the alternative_depreciation_system the determination of whether property is tax-exempt_use_property is made under sec_168 property which but for sec_168 is not tax-exempt_use_property is owned by a partnership which has both a tax-exempt_entity and a person who is not a tax-exempt_entity as partners and ii any allocation to the tax-exempt_entity of partnership items is not a qualified_allocation an amount equal to the tax-exempt entity’s proportionate share of such property shall except as provided in sec_168 be treated as tax-exempt_use_property pursuant to sec_168 the depreciation deduction provided by section sec_168 provides that for purposes of the sec_168 if i any the depreciation deduction provided by sec_167 for tangible_property sec_168 of the code is the predecessor to sec_168 of the plr-104930-07 sec_168 provides that for purposes of sec_168 the term qualified_allocation means any allocation to a tax-exempt_entity which i is consistent with such entity’s being allocated the same distributive_share of each item_of_income gain loss deduction credit and basis and such share remains the same during the entire period the entity is a partner in the partnership and ii has substantial economic_effect within the meaning of sec_704 sec_168 provides that for purposes of sec_168 a tax- exempt entity’s proportionate share of any property owned by a partnership shall be determined on the basis of such entity’s share of partnership items of income or gain excluding gain allocated under sec_704 whichever results in the largest proportionate share if a tax-exempt entity’s share of partnership items of income or gain excluding gain allocated under sec_704 may vary during the period such entity is a partner in the partnership such share shall be the highest share such entity may receive code the house-senate_conference committee report that accompanies the act provides that the house bill and the senate amendment are followed with respect to tax-exempt_use_property rules in sec_168 see h_r conf_rep no 99th cong 2d sess ii-44 1986_3_cb_44 the senate amendment retains the tax-exempt_use_property rules of former sec_168 see s rep no 99th cong 2d sess 1986_3_cb_103 provides that a qualified_allocation means any allocation to a tax-exempt_entity which is consistent with such entity’s being allocated the same share ie the identical percentage of each and every item of partnership income gain loss deduction credit and basis during the entire period such entity is a partner except as provided in q a- an allocation is not qualified if it does not have substantial economic_effect under sec_704 however for purposes of the two preceding sentences items allocated under sec_704 relating to contributed_property are not taken into account an allocation is not a qualified_allocation if the partnership_agreement provides for or the partners have otherwise formally or informally agreed to any change regardless of whether such change is contingent upon the happening of one or more events in the tax-exempt entity’s distributive_share of income gain loss deduction credit or basis at any time during the entire period the tax-exempt_entity is a partner sec_1_168_j_-1t q a-24 provides that the internal_revenue_service will accept rulings on the question of whether an allocation is a qualified_allocation for purposes of former sec_168 one requirement of a qualified_allocation is that such allocation must have substantial economic_effect under sec_704 currently the service will not rule on the question of whether an allocation has sec_1_168_j_-1t q a-22 i of the temporary income_tax regulations the legislative_history of former sec_168 provides an example of an plr-104930-07 substantial economic_effect under sec_704 therefore unless and until this policy is changed a ruling_request regarding a qualified_allocation must contain a representation that the subject allocation has substantial economic_effect allocation in which a particular item is excluded or segregated the example involves a u s_corporation and a foreign_country that are equal partners in a partnership created under the laws of that foreign_country under those laws the u s corporation’s share of the partnership’s profits are taxed but not the foreign government’s share however the tax is imposed on and paid_by the partnership rather than the u s_corporation partner directly under the partnership_agreement all partnership items are allocated equally between the two partners except that the tax expense is allocated to the u s_corporation and cash distributions to the partners reflect that allocation assuming those allocations possess substantial economic_effect the conferees do not intend that the partnership_agreement be treated as containing an unqualified allocation see h_r conf_rep no 98th cong 2d sess 1984_3_cb_46 allowance for all entities or individuals owning public_utility assets provided that an entity or individual has an actual or potential income_tax_liability to be paid on that income from those assets thus a tax-paying corporation a partnership a limited_liability corporation or other pass-through entity would be permitted an income_tax allowance on the income imputed to the corporation or to the partners or the members of pass-through entities provided that the corporation or the partners or the members have an actual or potential income_tax_liability on that public_utility income ferc docket no pl05-5-000 date the ferc policy statement on income_tax allowances allows an income_tax in the instant case taxpayer represents that it has both tax-exempt members and persons who are not tax-exempt members as partners taxpayer also represents that ferc allows taxpayer to recover its members’ federal and state income and franchise tax expense attributable to taxpayer’s operations as a component of taxpayer’s cost of service charges to its customers the particular income item that is the subject of this letter_ruling is the tax expense recovery income which is the portion of the rates charged by taxpayer to its customers attributable to the recovery_of the members’ federal and state income and franchise tax expense taxpayer will implement a special_allocation of this particular income item under the special_allocation the tax expense recovery income will be allocated solely to taxpayer’s taxable members based upon the ratio of each taxable member’s ownership percentage over the sum of all taxable members’ ownership percentages taxpayer represents that it will implement the special_allocation of its tax expense recovery income to conform to ferc’s policy statement on income_tax allowances and that this special_allocation is in compliance with ferc’s policy statement on income_tax allowances moreover taxpayer represents that the special_allocation of its tax expense recovery income has substantial economic_effect for purposes of sec_704 plr-104930-07 conclusions based solely on the facts and representations submitted and the relevant law as set forth above we conclude that if the allocations of taxpayer’s other items of income gain loss deduction and credit constitute qualified allocations for purposes of sec_168 and if the special_allocation of tax expense recovery income as described below has substantial economic_effect for purposes of sec_704 the special_allocation of tax expense recovery income solely to its taxable members in proportion to each such taxable member’s ownership percentage calculated solely with respect to the aggregate units held by all such taxable members will be treated as constituting a qualified_allocation for purposes of sec_168 and no depreciable_property that is subject_to sec_168 and owned by taxpayer will be treated as tax-exempt_use_property for purposes of sec_168 except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the facts described above under any other provisions of the code specifically no opinion is expressed or implied on i whether the special_allocation of taxpayer’s tax expense recovery income has substantial economic_effect or is in compliance with ferc’s policy statement on income_tax allowances issued on date or ii whether the allocations of taxpayer’s other items of income gain loss deduction and credit constitute qualified allocations for purposes of sec_168 in accordance with the power_of_attorney we are sending copies of this letter_ruling to taxpayer’s authorized representatives we are also sending a copy of the letter_ruling to the appropriate operating division director sincerely kathleen reed kathleen reed chief branch office of associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes
